Citation Nr: 0207692	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The Board construes the veteran's August 1995, VA Form 21-
4138, to be a properly executed Notice of Disagreement (NOD) 
filed within the applicable appeal period. While the RO in a 
December 1995 rating decision denied the veteran's claim on 
the basis that the veteran had not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back condition, in a subsequent February 
2002 supplemental statement of the case (SSOC) they 
adjudicated the case on the merits.  As such, the issue has 
been characterized as it appears on the title page.

In a May 2001 rating decision, the RO granted service 
connection for laceration scar, forehead, with a non-
compensable evaluation effective December 1993. The veteran 
did not appeal the initial grant of service connection and 
thus, the matter is no longer in appellate status as the 
benefits sought have been granted.  In a May 2002 VA Form 21-
4138, statement in support of claim, the veteran withdrew his 
request for service connection for a seizure disorder. 
Therefore, the issue is no longer before the Board.

In a February 2001 statement, the veteran raised a claim for 
temporary disability based on individual unemployability. The 
matter is not properly before the Board at this time, and as 
such, the matter is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran experienced an injury to the low back while 
lifting a heavy object in service and has had persistent 
symptoms since that time.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in service. 
38 U.S.C. § 1131 (2002); 38 C.F.R. §§  3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the veteran's claim on 
appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  
Service medical records, VA outpatient treatment records, 
private medical records, and Social Security records have 
been obtained and associated with the claims folder. The 
veteran presented testimony before the undersigned Board 
member in a May 2002 Travel Board hearing.  There is no 
indication that there are any outstanding relevant documents 
or records that have not already obtained or sufficiently 
addressed by relevant medical examiners in opinions that are 
already of record.  Finally, the veteran has been placed on 
notice of the law and regulations pertinent to his claims and 
further notice of this information would be both redundant 
and unnecessary.

The veteran contends that he is entitled to service 
connection for a low back condition.  Specifically, he has 
indicated that he began suffering from chronic low back pain 
in service, after he suffered an injury while lifting a three 
hundred pound tent.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1131; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In the instant case, while service medical records show that 
in the veteran's February 1978 Report of Medical History, he 
reported a right lower back sprain in 1975, the Report of 
Medical Examination found the veteran's spine to be normal 
and no low back disorders were noted.  As such, it is not 
considered 'noted' to constitute a pre-existing condition. 
38 C.F.R. § 3.304. 

Service medical records reveal in October 1979, the veteran 
gave a history of trauma and complained of low back pain 
following an episode of heavy lifting approximately six 
months previously. The examiner found the veteran's back to 
be unremarkable and diagnosed him with mechanical low back 
pain. The veteran again complained of similar low back pain 
in January 1980. It was noted that he had point tenderness 
over the left lumbar paravertebral muscle. He was diagnosed 
with low back pain.  In June 1980, after complaints of having 
had low back pain for approximately 2 years, the veteran was 
diagnosed with muscle spasms. Finally, in December 1980 the 
veteran was again diagnosed with chronic low back pain.  The 
veteran waived separation examination.

A June 1981 radiographic report from Dr. H.J.S. showed 
minimal lumbar dextroscoliosis.  While the next evidence of 
record in regards to the veteran's lower back isn't until 
November 1990 when he was diagnosed with probable mechanical 
low back pain exacerbated by his altered gait, the veteran 
himself testified in a May 2002 Travel Board hearing, that he 
has had continuous problems with his lower back since his 
discharge similar to that which he suffered in service.

Upon VA examination in September 1998, the veteran was 
diagnosed with lumbar spondylosis and disc disease.  The 
examiner opined that the "low back problems which the 
patient currently has is as least as likely as not to be 
related to low back pain tested in the military in 1979 and 
1980."  He further indicated that low back pain was 
considered to be contributed to very significantly by his 
obesity and the right lower extremity leg shortening. A June 
1998 x-ray referred to in the report showed degenerative 
arthritis with disc space narrowing and vacuum phenomenon 
noted at L5-S1. No fracture or dislocation was found. The 
examiner reviewed the evidence of record, to include the 
veteran's service medical records and private medical 
records, which noted the veteran's post-service injury in 
1988. 

While evidence received subsequent to VA examination raises 
some question in the record as to whether the veteran's 
current low back disability was caused by his injury in 1988, 
there is no opinion of record which clearly attributes any 
current disability to intercurrent causes. In this regard, 
private medical records associated with the claims folder 
prior to the September 1998 VA examination, contained 
findings of chronic low back pain, as well as continued 
complaints of low back pain.  Medical records from Drs. J.B. 
and R.S. contained diagnoses of degenerative lumbar disc 
disease, bilateral facet syndrome at L5-S1 with chronic low 
back pain, and an opinion that the veteran may have had an 
old compression fracture of L5.  The records note the injury 
the veteran sustained in January 1988.

Records recently received that were maintained by the Social 
Security Administration mostly contain progress notes, x-
rays, and operative reports involving the veteran's 1988 
right distal tibia injury. Findings concerning the veteran's 
back are as follows: in November 1990, the veteran was 
diagnosed with mechanical back pain exacerbated by patient's 
altered gait; a September 1993 x-ray showed no abnormalities 
of the lumbar spine and accompanying examination report 
showed diffuse pain over the lumbar spine and chronic low 
back pain; an October 1993 x-ray showed minimal degenerative 
changes about the lower facet joints, study otherwise 
negative, and intervertebral disc spaces maintained; and in 
March 1998, the veteran was diagnosed with chronic lumbar 
pain most likely associated to lumbar disc disease between 
L5-S1.  

Outpatient treatment records from the Shreveport VA Medical 
Center (VAMC) show complaints of low back pain in May 1997, 
November 1997, and December 1997. A history of a fractured 
5th lumbar vertebra was noted. The veteran was diagnosed with 
chronic low back pain.
 
Based on the symptomatology observed during service, the 
continuing pertinent
problems after service, and the medical opinion associating 
post-service symptomatology to service, favorable disposition 
is warranted.

 
ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.

	
____________________________
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

